per curiam:
El Sr. Ángel Figueroa Vivas fue admitido al ejercicio de la abogacía el 26 de junio de 1973 y al de la notaría el 24 de septiembre de 1973. El 21 de febrero de 1991 este Tribunal lo separó permanentemente del ejerci-cio de la abogacía y de la notaría. In re Colton Fontán [I], 128 D.P.R. 1 (1991). Los hechos que provocaron la sanción disciplinaria tienen su génesis en los actos y las omisiones del señor Figueroa Vivas como director del Negociado de Investigaciones Especiales (NIE) del Departamento de Justicia de Puerto Rico, en relación con los hechos aconte-cidos en el Cerro Maravilla el 25 de julio de 1978. En In re Colton Fontán [I], supra, págs. 112-113, concluimos que el señor Figueroa Vivas incurrió en una negligencia crasa que violaba los Cánones 5, 15, 18, 35 y 38 del Código de Ética Profesional, 4 L.P.R.A. Ap. IX.
En lo relativo a la actuación del señor Figueroa Vivas, mencionamos que
*351... es obvio que el 17 de agosto de 1978 coaccionó al policía Quiñones Quiñones y ejerció presión indebida sobre él para que alterara su declaración sobre las dos ráfagas de disparos, hecho que era incompatible con la versión de defensa propia de la Policía. Sin explicación, destruyó además parte de la declaración jurada inicial que ese testigo le ofreció en esa fecha.
Además, Colton Fontán y Figueroa Vivas, en su desempeño como fiscales independientes y actuando combinadamente, el 17 de agosto de 1978 le ofrecieron empleo al testigo Quiñones Quiñones, y el 26 de julio de 1978, sin previo aviso, se perso-naron a su residencia en Ponce y lo amenazaron con formu-larle acusaciones por varios delitos si no alteraba su declaración. In re Colton Fontán [I], supra, págs. 107-108.
Una lectura de los párrafos anteriores demuestra que no solo sancionamos al señor Figueroa Vivas por conducir una investigación de forma negligente, sino que también lo sancionamos por intentar ocultar la verdad de los hechos ocurridos en el Cerro Maravilla. El peticionario coaccionó a testigos que participaron en la investigación. Además, des-truyó declaraciones juradas de testigos importantes. Al así proceder, encubrió los hechos que ocurrieron el 25 de julio de 1978 en el Cerro Maravilla.
Tiempo después, el señor Figueroa Vivas presentó una “Solicitud de reapertura del caso, nombramiento de Comi-sionado Especial y/o se deje sin efecto sentencia”. Mediante Resolución de 4 de marzo de 1994, declaramos “no ha lu-gar” dicha moción. In re Colton Fontán [II], 135 D.RR. 259 (1994).
Posteriormente, el 20 de marzo de 1996 el peticionario solicitó nuevamente la reapertura del procedimiento disci-plinario en su contra. El 11 de septiembre de 2002 emiti-mos una Resolución en la que denegamos su solicitud. Al así proceder, concluimos que el peticionario no cumplió con los requisitos dispuestos en la Regla 188(a) de Procedi-miento Criminal, 34 L.P.R.A. Ap. II, para que prospere una moción de nuevo juicio fundada en el descubrimiento de prueba nueva. In re Figueroa Vivas, 158 D.P.R. 1, 53 (2002).
*352Nuevamente, el 10 de diciembre de 2003 el señor Figueroa Vivas presentó ante este Foro una petición de reinsta-lación al ejercicio de la abogacía, la que declaramos “no ha lugar” el 23 de enero de 2004. El 10 de octubre de 2007 el señor Figueroa Vivas presentó una segunda petición de reinstalación, que también declaramos “no ha lugar” el 23 de octubre de 2007. Posteriormente, presentó una moción de reconsideración que consideramos afirmativamente el 13 de noviembre de 2007. Por tal razón, referimos el asunto a la Comisión de Reputación de Aspirantes al Ejer-cicio de la Abogacía y la Notaría (Comisión de Reputación).
Luego de concluir con los trámites de publicación de edictos, la Comisión de Reputación celebró vistas eviden-ciarías los días 7 de abril de 2008, 5 de agosto de 2008 y 4 de marzo de 2009. En ellas testificaron las personas si-guientes: el Ledo. José Romo Matienzo, el Sr. Perfecto Acevedo Torres, el Sr. Aníbal Vázquez Carrión, el Ledo. Aníbal Medina Ríos, el Sr. Jorge Burgos Ramos, el Ledo. Eduardo A. Escribano Román y el peticionario Figueroa Vivas. Por considerarla prueba acumulativa, la representación legal del señor Figueroa Vivas colocó a disposición de la Procu-radora General y del Procurador Especial de la Comisión de Reputación los testimonios del Ledo. Genaro Rodríguez Gerena, del Ledo. Carlos I. Dávila Coca, del Dr. Orlando Rafael O’Neill, del Sr. Víctor Maldonado Viera, del Sr. Bue-naventura Quiñones Matos, del Sr. Ángel Figueroa Cruz y del Sr. Harry Robles.
Al culminar la presentación de la prueba testifical, la Procuradora General sometió su informe mediante el cual se opuso a la reinstalación del señor Figueroa Vivas a la profesión de la abogacía. Fundamentó su recomendación en la actitud asumida por el peticionario a través de los años, de negar responsabilidad por sus actuaciones. El pe-ticionario presentó una réplica al informe de la Procura-dora General. En la réplica el peticionario cuestionó las que considera las verdaderas razones que llevaron a la *353Procuradora General a no recomendar su reinstalación. Fi-nalmente, el 8 de noviembre de 2009 la Comisión de Repu-tación presentó ante la Secretaría de este Foro un docu-mento titulado “Informe al Tribunal Supremo.” En ese documento, la Comisión de Reputación recomendó denegar la solicitud de reinstalación porque la comunidad estaría en riesgo.
Antes de entrar en los méritos de la negativa de la Co-misión de Reputación de reinstalar al señor Figueroa Vivas, es menester considerar los hallazgos que surgen de los testimonios prestados en las vistas y de los documentos sometidos en evidencia.
I
El licenciado Romo Matienzo testificó que conocía al pe-ticionario desde su juventud, pues su familia es de Luqui-11o y el señor Figueroa Vivas fue maestro de química en ese pueblo. Indicó que fueron compañeros de trabajo en el NIE cuando ocurrieron los hechos que dieron lugar a la sanción disciplinaria. Además, reveló que fue testigo del Fiscal Especial Independiente durante las vistas celebradas en 1987 sobre los hechos ocurridos en el Cerro Maravilla. Por úl-timo, señaló que no tiene reparo para la reinstalación del peticionario.
Por otro lado, el señor Acevedo Torres indicó que es ve-cino del señor Figueroa Vivas y que frecuentan la misma congregación religiosa. Señaló, además, que lo conoce hace aproximadamente veinte años y que el peticionario siem-pre ha sido un buen vecino que socorre a los demás.
El señor Vázquez Carrión, residente del municipio de Cidra, conoce al peticionario desde su adolescencia. Aun-que la relación entre ellos no es cotidiana, lo considera una persona distinguida del municipio de Luquillo.
El licenciado Medina Ríos testificó que conoce al señor Figueroa Vivas hace diez años. Lo considera su cliente y *354amigo. A pesar de que conoce los hechos que dieron lugar a la acción disciplinaria porque su esposa fue abogada del peticionario, prefirió no compartir esa información por mo-tivo del privilegio abogado-cliente. En suma, expresó que el peticionario goza de buena reputación y que es muy profe-sional en el desempeño de sus labores.
Asimismo, el señor Burgos Ramos, vecino del señor Figueroa Vivas, expuso que éste es muy servicial en su comu-nidad y que ayuda a las personas necesitadas. Además, indicó que hasta el momento no ha oído nada negativo so-bre el peticionario en su comunidad.
Todos los testigos puestos a la disposición de los procu-radores, por constituir prueba acumulativa, declararon que el peticionario goza de buena reputación y de una in-tegridad moral intachable en la comunidad en donde reside.
El señor Figueroa Cruz, hijo del peticionario, manifestó que su padre estudia con regularidad las opiniones que publica el Tribunal Supremo en su portal interactivo. Por otra parte, indicó que su padre le inculca valores de hones-tidad, honradez y respeto por los derechos ajenos para con las personas con quienes comparte.
Por su parte, el licenciado Escribano Román reconoció que no conoce al peticionario, por lo que no podía manifes-tar si éste se había rehabilitado. Tampoco podía testificar si el peticionario gozaba de buena reputación en la comunidad. Aunque aseguró que cree en el concepto de la rehabilitación, no estaba convencido de que el peticionario lo haya demostrado.
Finalmente, testificó el peticionario, señor Figueroa Vivas. Aceptó que cometió un error al dar crédito a las declaraciones de policías mendaces. No obstante, indicó que no tiene que arrepentirse de nada porque no actuó de manera ilegal. En específico, el peticionario Figueroa Vivas declaró:
[A] pesar de que yo no fui la persona que le tomé la decía-*355ración, definitivamente a la luz de toda la prueba, admito y eso es lo que he señalado, admito de que uno debió haber sido, definitivamente, más incisivo a los fines de haber tratado de conseguir alguna inconsistencia que pudiese haber aclarado el caso. No fue posible, por qué, porque le di, o sea, hasta cierto punto uno puede decir, fue cándido al uno al aceptar la versión de los policías. Transcripción de vista en su fondo de 5 de agosto de 2008, Apéndice, pág. 106.
De igual forma, el señor Figueroa Vivas señaló que, a su juicio, se ha mantenido al día sobre el desarrollo del Dere-cho puertorriqueño. Reconoció que no ha tomado cursos de educación continua durante los más de 19 años en que ha estado separado del ejercicio de la profesión. No obstante, indicó que revisa periódicamente el portal cibernético de la Rama Judicial y que no objeta tener que tomar un curso de repaso de reválida como condición para reingresar a la pro-fesión jurídica.
HH HH
Reiteradamente hemos expresado que este Tribunal tiene el poder inherente y exclusivo para admitir abogados a la práctica de la profesión. In re Gervitz Carbonell, 162 D.P.R. 665, 699 (2004); In re Bosch, 65 D.P.R. 248 (1945); Ex parte Jiménez, 55 D.P.R. 54 (1939). En virtud de ese poder inherente, tenemos la facultad de reinstalar abogados que han sido desaforados. In re Ramírez de Arellano, 173 D.P.R. 822 (2008); In re Colton Fontán [III], 154 D.P.R. 466 (2001).
Al analizar si procede una solicitud de reinstalación de un abogado que ha sido desaforado, la cuestión a considerar no es si el peticionario ha sido castigado suficientemente, sino si en el momento de la solicitud goza de tal reputación que se justifica permitirle de nuevo que ejerza la profesión. En otras palabras, lo importante es la integridad moral del peticionario en la actualidad. In re Pacheco Nieves, 135 D.P.R. 95, 99 (1994); In re Rivera Cin*356tron, 120 D.P.R. 706, 708 (1988); In re Cardona Vázquez, 112 D.P.R. 686, 689 (1982); In re González, 60 D.P.R. 94, 97 —98 (1942); In re Figueroa Maestre, 38 D.P.R. 955 (1928); In re Torregrosa, 34 D.P.R. 312 (1925).
En In re Pacheco Nieves, supra, pág. 98, mencionamos que “una persona que genuinamente se entiende inocente de unos hechos delictivos que le fueron imputados en el pasado no debe ser obligada a ‘aceptar’ su culpabilidad como condición sine qua non para su readmisión a la profesión”. Al aplicar tácitamente la doctrina esbozada en In re Pacheco Nieves, supra, hemos ordenado la readmisión de abogados desaforados convictos de delitos que implican depravación moral y que no se arrepienten de la conducta que dio lugar al desaforo. Véanse: In re Farinacci García, 163 D.P.R. 688 (2005); In re Malavet Rodríguez, 135 D.P.R. 823 (1994).
En In re Malavet Rodríguez, id., readmitimos al Sr. José Malavet Rodríguez, quien fue hallado culpable en la Corte Federal para el Distrito de Puerto Rico por ayudar y alen-tar (“aiding and abetting”) a otras personas a presentar documentos fraudulentos y declaraciones falsas en las so-licitudes de pasaportes. En aquel momento reinstalamos al señor Malavet Rodríguez al ejercicio de la abogacía, aun-que no se arrepintió de lo que hizo. In re Malavet Rodrí-guez, id., pág. 833.
Por otro lado, en In re Farinacci García, supra, reinsta-lamos a un abogado que se declaró culpable de “la comisión de los delitos graves de transportación al extranjero de dinero robado y de conspiración”. Id., pág. 688. El Juez Aso-ciado Señor Rivera Pérez señaló en su opinión disidente, a la cual se unió el Juez Asociado Señor Corrada Del Río, que “[e]l peticionario no demuestra arrepentimiento por sus ac-tuaciones constitutivas de delito grave. Justifica estas ac-tuaciones a base de una alegada situación y la presencia de unas condiciones en Puerto Rico para la época en que in-currió en tal conducta delictiva.” íd., págs. 697-698. Aún *357así, reinstalamos al señor Farinacci García, aunque no mostró arrepentimiento por la conducta que dio lugar al desaforo.
Por otro lado, en In re Colton Fontán [III], supra, read-mitimos al Sr. Pedro Colton Fontán al ejercicio de la abo-gacía, luego de que decretamos su separación indefinida junto con el peticionario Figueroa Vivas en In re Colton Fontán [II], supra. Al así proceder, expresamos:
“Al solicitar su rehabilitación un abogado que ha sido des-aforado, la médula de la cuestión no es si dicho abogado ha expiado su culpa ni si ha sido suficientemente castigado, sino más bien si en el momento de la solicitud él goza de tal repu-tación que justifique su readmisión a dicho ejercicio, es decir, si su integridad moral amerita su rehabilitación.” (Énfasis suprimido.) In re Colton Fontán [III], supra, pág. 471, citando In re Charneco, 72 D.P.R. 897, 898 (1951).
Es decir, en el proceso de reinstalación “no se litiga nuevamente el asunto o asuntos que previamente motivaron la suspensión del abogado. Sólo se evalúa si la conducta de un abogado suspendido, posterior a la suspensión, lo hace acreedor de su reinstalación.” S. Steidel Figueroa, Ética y responsabilidad disciplinaria del abogado, San Juan, Publicaciones J.T.S., 2010, págs. 370-371. Véase In re Carbone Rosario, 166 D.P.R. 396, 398 (2005).
Por otra parte, en los casos de readmisión al ejercicio de la profesión, el peso de la prueba recae sobre la persona que solicita la reinstalación. Esta “debe demostrar que su conducta moral ha variado hasta alcanzar el grado y me-dida necesarios en que ese atributo resulta indispensable para estimarle capacitado para descargar intelectual y éti-camente los deberes y obligaciones que se esperan de todo abogado”. In re Cardona Vázquez, supra, pág. 689.
h-I HH ( — I
Aparte de la jurisprudencia antes citada, en nuestra jurisdicción no contamos con un cuerpo de reglas que *358regule lo relativo al proceso de reinstalación de los aboga-dos desaforados. Para suplir esa laguna, es necesario que acudamos a nuestras decisiones anteriores y al derecho comparado.
La American Bar Association (ABA) publicó en 1989 las Reglas Modelo para la Aplicación de los Procesos Discipli-narios contra Abogados. Center for Professional Responsa-bility, Model Rules for Lawyer Disciplinary Enforcement, Illinois, American Bar Association, 2007. La Regia 25(E) (Regla Modelo 25(E) de la ABA) de dicho cuerpo de regla-mentación trata los criterios a considerarse cuando se so-licita una reinstalación luego de un periodo de suspensión de más de seis meses. Id., pág. 25. La regla dispone, en lo pertinente:
Un abogado solo puede ser reinstalado o readmitido si reúne cada uno de los siguientes criterios, o si presenta razones su-ficientes y válidas que justifiquen su reinstalación o readmi-sión:
(1) El abogado ha cumplido plenamente con los términos y condiciones de las órdenes disciplinarias anteriores.
(2) El abogado no ha participado ni intentó participar en la práctica no autorizada de la profesión durante el período de suspensión o inhabilitación.
(3) ....
(4) El abogado reconoce la ilicitud y la gravedad de las faltas cometidas por las que se le suspendió.
(5) El abogado no ha incurrido en una falta de conducta pro-fesional desde la suspensión o inhabilitación.
(6) A pesar de la conducta por la que fue sancionado el abo-gado, éste tiene la honestidad y la integridad necesaria para ejercer la abogacía.
(7) El abogado se ha mantenido informado sobre la evolución del Derecho y es apto para practicar ante los tribunales.
(8) .... (Traducción nuestra.)(1)
Lo mismo que disponen estos criterios surge de *359nuestra jurisprudencia. Por eso, la Regla Modelo 25(E) nos ayuda para evaluar la solicitud de reinstalación del peti-cionario Figueroa Vivas. El primer criterio se asegura de que el abogado desaforado cumpla cabalmente con las ór-denes que emita el organismo que ejerce la función disciplinaria. Como mencionamos en Ramos Acevedo v. Tribunal Superior, 133 D.P.R. 599, 631 (1993), los abogados son “funcionarios del tribunal” y deben obediencia a éste. De igual forma, el Canon 9 (4 L.P.R.A. Ap. IX) exige que los abogados mantengan hacia los tribunales una conducta que “se caracterice por el mayor respeto”. Al adoptar el primer criterio, no hacemos otra cosa que reafirmar la norma plasmada en el Canon 9 y en Ramos Acevedo v. *360Tribunal Superior, supra. Véase, además, el Canon 38 del Código de Etica Profesional, supra.
El segundo criterio tiene como propósito asegurar que el abogado desaforado no practique la profesión ilícitamente durante el término de la sanción. Anteriormente, en In re Gordon Menéndez I, 171 D.P.R. 210 (2007), sancionamos a un abogado que, mientras estaba suspendido de la abogacía, creó la impresión en la ciudadanía de que ejercía la profesión. Por tal motivo, concluimos que el licenciado Gordon Menéndez “estuvo en el umbral de la comisión del delito de la práctica ilegal de la profesión de abogado”. Id., pág. 219. Así, pues, al adoptar el segundo criterio nos aseguramos de que la situación lamentable que ocurrió en In re Gordon Menéndez I, supra, no vuelva a suceder.
El cuarto criterio de la Regla Modelo 25(E) requiere que la persona que solicita la reinstalación reconozca la serie-dad y las consecuencias de la conducta que lo llevó al desaforo. Véase In re Roundtree, 503 A.2d 1215, 1217 (D.C.App.1985). Aunque la regla no exige que la persona se arrepienta de la conducta que dio lugar al desaforo, sí es preciso que reconozca su gravedad. Al reconocer la serie-dad de la conducta, la persona disciplinada tiene la opor-tunidad de reflexionar sobre ella y tomar las medidas ne-cesarias para que no vuelva a suceder.
Con ese mismo enfoque, en In re Cruz Disdier, 73 D.P.R. 346 (1952), reinstalamos al Sr. Silvestre Cruz Disdier a la profesión legal. En aquella ocasión, sopesamos el testimo-nio del señor Cruz Disdier. Al preguntársele si había ana-lizado y apreciado la gravedad de los actos, el señor Cruz Disdier mencionó:
“Eso me ha hecho pensar detenidamente. Me ha hecho me-ditar mucho y he sufrido terriblemente las consecuencias de mi separación y si el Tribunal me concede otra vez volver al ejercicio, lo haría únicamente cumpliendo con las leyes; resol-vería todos los asuntos de mi mejor buena fe, sin peijuicio para nadie, sin peijudicar a nadie, solamente por el medio de ayudar a mi familia. íd., pág. 352.”
*361Manifestó, además, que se sentía arrepentido, así como moral y espiritualmente reformado y regenerado. Id. Como se aprecia, aunque no señalamos expresamente que reconocer la gravedad de la conducta que dio lugar al desaforo fuese un requisito imprescindible para demostrar rehabilitación, ese factor fue determinante para ordenar la reinstalación del abogado. Al adoptar el cuarto criterio de la Regla Modelo 25(E), reafirmamos el análisis que utilizamos en In re Cruz Disdier, id., porque es medular para demostrar la rehabilitación del abogado que solicita reinstalación. Reafirmamos también, como dijimos en In re Pacheco Nieves, supra, que aunque no se puede exigir la aceptación de culpa como requisito sine qua non para la readmisión de un abogado, sí se le exige que esté rehabilitado. Ese proceso comienza, de ordinario, cuando el solicitante acepta su responsabilidad por los hechos que llevaron a su desaforo. In re Pacheco Nieves, id.
El quinto criterio de la Regla Modelo 25(E) busca asegurarse de que la persona que solicita la reinstalación no ha transgredido los contornos éticos durante el tiempo de suspensión. De igual modo, por ejemplo, hemos señalado que el abogado que practica la profesión legal mientras está suspendido de su ejercicio incurre en “un desafío insólito a nuestro poder inherente para reglamentar la profesión”. In re Gordon Menéndez I, supra, pág. 215. Al adoptar el quinto criterio, reafirmamos el Preámbulo del Código de Ética Profesional, 4 L.P.R.A. Ap. IX n., que impone a los abogados “el deber de desempeñar su alto ministerio con la mayor y más excelsa competencia, responsabilidad e integridad”.
El sexto criterio tiene como propósito asegurarse de que la persona que solicite la reinstalación sea honesta e íntegra. Se puede apreciar que este sexto criterio es el mismo que hemos exigido desde hace años en nuestra jurisdicción, a saber, que la persona que solicite la reinstalación goce de tal reputación en la comunidad que justifique *362su admisión de nuevo al ejercicio de la abogacía. Véanse: In re Pacheco Nieves, supra, pág. 99; In re Rivera Cintrón, supra, pág. 708; In re González, supra, págs. 97 — 98, ci-tando a In re Torregrosa, supra; In re Figueroa Maestre, supra, reiterado en In re Cardona Vázquez, supra, pág. 689. Como toda persona desaforada que solicita reinstala-ción debe cumplir con esta normativa, avalamos el sexto criterio de la Regla Modelo 25(E).
Finalmente, acogemos el séptimo criterio de esa regla, cuyo propósito es asegurar que la persona que solicita reinstalación pueda desempeñar con diligencia los retos que representa ejercer la profesión legal. En realidad, hemos aplicado este criterio en el pasado al ordenar que los abogados desaforados tomen un repaso de reválida antes de que vuelvan a ejercer la profesión legal. Véanse: In re Cotto Vives, 175 D.P.R. 773 (2009); In re Ramírez de Arellano, supra.
Luego de exponer claramente y sin ambages el derecho aplicable, evaluemos los hechos de este caso.
IV
A pesar de que los hechos que acaecieron el 25 de julio de 1978 en el Cerro Maravilla y su encubrimiento posterior fueron funestos y constituyen una página negra en la his-toria de Puerto Rico, es preciso tener presente que nuestra tarea no es pasar juicio nuevamente sobre ellos. Ya lo hici-mos en In re Colton Fontán [I], supra. En cambio, tenemos el deber insoslayable de aplicar la doctrina que con el pa-sar de los años hemos construido sobre el proceso de readmisión, que coincide con los criterios de readmisión al ejercicio de la abogacía que contiene la Regla Modelo 25(E) de la ABA.
En el caso que nos ocupa, la Comisión de Reputación concluyó que el señor Figueroa Vivas presentó prueba, a través de su testimonio y el de sus testigos, de que goza *363actualmente de buena reputación en la comunidad. Véase Informe de la Comisión de Reputación, pág. 7. De esta forma, el peticionario cumple con la norma que estableci-mos en In re Charneco, supra, pág. 898, y en In re Colton Fontán [III], supra, pág. 471, y con el quinto criterio de la Regla Modelo 25(E) de la ABA.
Por otra parte, la Comisión de Reputación añade al análisis unos criterios de evaluación que no hemos considerado anteriormente. En específico, menciona que existen jurisdicciones que consideran la naturaleza y gravedad de los hechos que dieron lugar al desaforo a la hora de decidir si readmiten al disciplinado a la profesión. Véase Informe de la Comisión de Reputación, pág. 7.
No obstante, este Tribunal nunca ha usado ese criterio a la hora de reinstalar a un abogado. En cambio, manifesta-mos de manera diáfana que el elemento principal que de-bemos auscultar es si el peticionario goza de buena repu-tación en la comunidad al momento de solicitar la reinstalación. In re Carbone Rosario, supra. Específica-mente, en In re Colton Fontán [III], supra, págs. 471-472, rechazamos el criterio que propone la Comisión.
Además, el señor Figueroa Vivas lleva casi veinte años sin ejercer la profesión. Como es sabido, la falta de mejoramiento intelectual en el campo legal no se supera fácilmente. El Derecho evoluciona constantemente y es necesario que los abogados se mantengan al día en su desarrollo. Actualmente el peticionario no cumple con el séptimo criterio de la Regla Modelo 25(E) de la ABA, similar a lo que hemos exigido a otros abogados que solicitan la reinstalación. No obstante, si el peticionario toma un curso de reválida estatal, cumpliría con la normativa expuesta.
Por otro lado, del expediente se advierte que el peticio-nario ha cumplido con el primer, segundo y quinto criterios de la Regla Modelo 25(E) de la ABA, similares a nuestra normativa jurisprudencial. Es decir, el peticionario cum-plió plenamente con nuestras órdenes disciplinarias, no ha *364practicado ilícitamente la profesión ni ha violentado las normas del Código de Ética Profesional.
Por otra parte, la Comisión de Reputación expresó en su informe que al peticionario “no [le] cobija la posibilidad de indicar que se siente genuinamente inocente y por lo tanto, [que] no se le puede exigir arrepentimiento”. Informe de la Comisión de Reputación, pág. 8. En otras palabras, la Co-misión de Reputación parece exigir al peticionario como condición sine qua non para su reinstalación a la profesión, que muestre arrepentimiento por sus acciones. Expresa-mos justamente lo contrario en In re Pacheco Nieves, supra.
La Comisión de Reputación intentó diferenciar el caso In re Pacheco Nieves, supra, al expresar que en la situación que ahora nos ocupa, “el Peticionário [Figueroa Vivas] no fue separado de la profesión por cometer un delito que implica depravación moral sino por incumplimiento de los deberes de diligencia y competencia”. Informe de la Comisión de Reputación, pág. 8. Es decir, la Comisión de Reputación pretende reducir la aplicación de la doctrina pautada en In re Pacheco Nieves, supra, a situaciones en las que la persona disciplinada fue convicta de delito. No podemos aceptar la tesis de la Comisión de Reputación. Es insostenible e ilógico que a un abogado a quien se le encuentra responsable ética y penalmente por unos hechos delictivos, no se le exija tener que arrepentirse de su conducta, pero al que solo se le procesa éticamente y no penalmente sí se le obligue. Reiteramos que no es un requisito sine qua non mostrar arrepentimiento por los hechos que dan margen a la acción disciplinaria para que así proceda la reinstalación.
El arrepentimiento, o falta de éste, es prueba como cual-quier otra a ser considerada al evaluar el carácter del abo-gado desaforado y determinar las repercusiones probables de su solicitud de reinstalación. In re Malavet Rodríguez, supra, págs. 830-831. Ahora bien, el cuarto criterio de la *365Regla Modelo 25(E) de la ABA recoge nuestro requeri-miento jurisprudencial de que la persona que solicita la reinstalación reconozca la ilicitud y gravedad de las faltas por las que se le suspendió, aunque no se arrepienta de su conducta o insista en su inocencia.
En este caso, el señor Figueroa Vivas admite que fue muy cándido al creer ciegamente la versión de los policías. Sin embargo, el peticionario no reconoce la gravedad e ili-citud de la conducta que determinamos probada, al coac-cionar testigos en la investigación del Cerro Maravilla y al destruir una declaración jurada. En otras palabras, solo reconoció la gravedad de parte de la conducta que lo llevó al desaforo, no de su totalidad. Al así actuar, el peticionario no cumple con el tercer criterio esbozado en la Regla Mo-delo 25(E) de la ABA y en nuestra jurisprudencia para ser reinstalado.
En In re Colton Fontán [III], supra, reinstalamos al li-cenciado Colton Fontán a la profesión legal luego que fuera desaforado por la misma serie de hechos por los cuales des-aforamos al peticionario Figueroa Vivas. Sin embargo, al evaluar la solicitud de reinstalación, sopesamos el hecho de que el señor Colton Fontán estaba “seriamente arrepen-tido de la conducta antiética en que incurrió y por la cual fue disciplinado In re Colton Fontán [III], supra, pág. 470.
Cuando el abogado suspendido reconoce la gravedad e ilicitud de la conducta que dio lugar al desaforo, nos coloca en posición de auscultar si realmente está rehabilitado para ejercer la profesión legal. Aunque el arrepentimiento no es una condición sine qua non para reinstalar a un abo-gado, sí es evidencia de que el abogado desaforado recono-ció la gravedad de la conducta por la cual se le disciplinó. Como señaló el Juez Asociado Señor Rebollo López en su voto particular disidente en In re Farinacci García, supra, págs. 711-712 esc. 1, la rehabilitación de quien solicita reinstalación, “de ordinario, comienza al aceptarse respon-*366sabilidad por los hechos que se le imputan”. (Enfasis suprimido.)
V
Al analizar el expediente, resulta forzoso concluir que el señor Figueroa Vivas no presentó prueba clara, robusta y convincente de que cumple con todos los requisitos para que proceda su reinstalación a la profesión legal.
El señor Figueroa Vivas probó satisfactoriamente que actualmente goza de buena reputación en la sociedad. En específico, presentó el testimonio de más de diez personas y la gran mayoría de ellas testificaron que el señor Figueroa Vivas goza actualmente de buena reputación, hecho que también aceptó la Comisión de Reputación en su informe. Solo el licenciado Escribano Román expresó que el señor Figueroa Vivas no está apto para ejercer la profesión. Sin embargo, el licenciado Escribano Román no conoce per-sonalmente al señor Figueroa Vivas ni le consta su reputa-ción en la comunidad. Su oposición se basa en la interven-ción del peticionario Figueroa Vivas en el encubrimiento de lo que sucedió en el Cerro Maravilla el 25 de julio de 1978.
Aunque el peticionario no se arrepiente de lo que hizo, sí reconoció que no actuó de la mejor forma. Además, señaló que de haber actuado con más suspicacia habría detectado la mentira de los policías. Sin embargo, el peticionario no reconoce la gravedad de la totalidad de los hechos que die-ron lugar al desaforo. No acepta que coaccionó testigos ni que destruyó evidencia. Ya mencionamos que este criterio es importante, pues demuestra que la persona está real-mente rehabilitada para ejercer la profesión.
El peticionario no reconoce la gravedad de la conducta que dio lugar al desaforo. Al proceder de ese modo, siembra dudas sobre si realmente está rehabilitado y cuenta con la entereza moral para ejercer la abogacía. Independientemente de que no se arrepienta de lo que *367hizo, el peticionario debe reflexionar sobre la ilicitud y gra-vedad de la conducta que se le imputó y probó en In re Colton Fontán [I], supra. No olvidemos que
“[h]ay profesiones que no se compadecen con los ‘términos me-dios’, con las ‘medias tintas’ en su ejercicio; es tal la excelsitud de su ministerio, la delicadeza de su cometido, la trascenden-cia de su profesión, que ni la más leve nota de humana par-cialidad puede empañar la fulgencia de su prestigio”. In re Malavet Rodríguez, supra, pág. 824, opinión disidente del Juez Asociado Señor Negrón García, a la cual se unió la Juez Asociada Señora Naveira de Rodón, citando a F. Soto Nieto, Compromiso de Justicia, Madrid, Ed. Montecorvo, 1987, págs. 29-30.
Considerado todo lo anterior, declaramos “no ha lugar” la moción de reconsideración del peticionario Figueroa Vivas.

Se dictará Sentencia de conformidad.

El Juez Presidente Señor Hernández Denton y la Juez Asociada Señora Rodríguez Rodríguez concurrieron con la decisión que emite este Tribunal de denegar la reinstala-ción a la abogacía solicitada por el Sr. Angel Figueroa Vivas. Entienden que las razones expuestas en el Informe de la Comisión de Reputación de Aspirantes al Ejercicio de la Abogacía, presentado ante nuestra consideración luego de que dicho cuerpo celebrara tres vistas y recibiera el tes-timonio de decenas de personas, ameritan la denegatoria de la solicitud del señor Figueroa Vivas. Además, se reite-ran en los criterios para la readmisión a la abogacía ex-puestos en el voto particular disidente del Juez Presidente en In re Colton Fontán [III], 154 D.P.R. 466, 480-487 (2001).

 Adviértase que no abordamos el tercer criterio porque trata la incapacidad física y mental del abogado, tema que no tenemos ante nuestra consideración. Tam-poco discutimos el octavo criterio por entender que no está en armonía con nuestros pronunciamientos anteriores en materia de reinstalación. Sin embargo, presentamos el texto original en inglés:

*359
“RULE 25. REINSTATEMENT AFTER SUSPENSION FOR MORE THAN SIX MONTHS AND RE ADMISSION


(A)....


(E) Criteria for Reinstatement and Readmission.

A lawyer may be reinstated or readmitted only if the lawyer meets each of the following criteria, or, if not, presents good and sufficient reason why the lawyer should nevertheless be reinstated or readmitted:
(1) The lawyer has fully complied with the terms and conditions of all prior disciplinary orders except to the extent that they are abated under Rule 26.
(2) The lawyer has not engaged nor attempted to engage in the unauthorized practice of law during the period of suspension or disbarment.
(3) If the lawyer was suffering under a physical or mental disability or infirmity at the time of suspension or disbarment, including alcohol or other drug abuse, the disability or infirmity has been removed. Where alcohol or other drug abuse was a causative factor in the lawyer’s misconduct, the lawyer shall not be reinstated or readmitted unless:
(a) the lawyer has pursued appropriate rehabilitative treatment;
(b) the lawyer has abstained from the use of alcohol or other drugs for at least [one year]; and
(c) the lawyer is likely to continue to abstain from alcohol or other drugs.
(4) The lawyer recognizes the wrongfulness and seriousness of the misconduct for which the lawyer was suspended or disbarred.
(5) The lawyer has not engaged in any other professional misconduct since suspension or disbarment.
(6) Notwithstanding the conduct for which the lawyer was disciplined, the lawyer has the requisite honesty and integrity to practice law.
(7) The lawyer has kept informed about recent developments in the law and is competent to practice.
(8) In addition, a lawyer who has been disbarred must pass the bar examination and the character and fitness examination.” Center for Professional Respon-sability, Model Rules for Lawyer Disciplinary Enforcement, Illinois, American Bar Association, 2007, págs. 48-49.